Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. 	This action is in response to the filing with the office dated 01/05/2022. Claims amended are 13, 22, 26, 33-35 and 39. Claims 2-6, 8-12, 14-21, 24, 27 are cancelled. Claims 1, 7, 13, 22-23, 25-26 and 28-39 are now pending in this office action.
Allowable Subject matter
3.	Claims 1, 13 and 35 are allowed as being independent claims.
4.    	Dependent claims 7, 22-23, 25-26, 28-33, 36-39 are allowed as being dependent on independent claim 1. Dependent claim 34 is allowed as being dependent on independent claim 13.

Reasons for Corrected Notice of Allowance
5.	This is a corrected Notice of Allowance as Examiner duplicated claim 14 and missed claim 15 in the final numbering column in the previous office action. This issue has been rectified.
Reasons for Allowance
6. 	The following is an examiner's statement of reasons for allowance: Applicants amendments for claims 1, 13 and 35 were fully considered and found to be persuasive and overcome the prior art cited in the Final rejection. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.

	Claim 13: A method comprising: receiving, at a server, a conversational user input from a conversation region of a graphical user interface (GUI) display within a client application at a client device coupled to a network, wherein the conversational user input comprises a string of words provided in an unstructured manner using natural language within the conversation region; analyzing, at the server, the conversational user input to identify a desire to create a new instance of an application object type corresponding to a custom virtual application to be generated within the client application at run-time based at least in part on data maintained in the database by an application platform at the server, wherein a database coupled to the server 3Appl. No. 15/629,143 Response to Office Action dated August 19, 2021 maintains validation rules comprising allowable values for fields associated with an application object type; identifying a subset of required attributes for the custom virtual application associated with the application object type based at least in part on the validation rules; identifying, based on the conversational user input, one or more input values for one or more attributes of the subset of required attributes; determining, at the server, a missing attribute of the subset of required attributes based at least in part on the conversational user input and the validation rules associated with the application object type; providing, by the server, a conversational prompt requesting input of the missing attribute for the custom virtual application within the conversation region of the GUI display at the client device; receiving, at the server, a subsequent conversational user input from the client device responsive to the conversational prompt within the conversation region of the GUI display, the subsequent conversational user input comprising an input value for the missing attribute; and creating, by the server, the new instance of the application object type in the database coupled to the server using the subsequent conversational user input, wherein the new instance of the application object type has the one or more input values for the one or more attributes of the application object type and the input value for the missing attribute of the application object type; generating, by the server, one or more objects associated with the custom virtual application in the database using the subset of required attributes; and automatically redirecting, by the server, the client application at the client device to a web page associated with the new instance of the application object type, wherein the web page comprises a landing page GUI display corresponding to the custom virtual application having the input value for the missing attribute and the application platform at the server generates the landing page GUI display using the one or more 
	Claim 35: A non-transitory machine-readable storage medium that provides instructions that, when executed by a processor, are configurable to cause said processor to perform operations comprising: obtaining validation rules comprising allowable values for fields associated with an application object type from a database; analyzing a conversational input comprising a string of words provided in an unstructured manner using natural language within a conversation region of a graphical user interface (GUI) display at a client device using a conversational vocabulary to: identify a desire to create a new instance of the application object type corresponding to a custom virtual application to be generated within a client application by an application platform at run-time based at least in part on data maintained in the database; and 7Appl. No. 15/629,143 Response to Office Action dated August 19, 2021 identify, based on the conversational user input, one or more input values for one or more attributes of a subset of required attributes identified based on the validation rules; identifying a missing attribute of the subset of required attributes associated with the application object type based at least in part on the validation rules associated with the application object type and the one or more input values for the one or more attributes; providing a conversational prompt within the conversation region of the GUI display, wherein the conversational prompt requests input of the missing attribute; analyzing a subsequent conversational input responsive to the conversational prompt within the conversation region of the GUI display using the conversational vocabulary to identify an input value for the missing attribute; creating the new instance of the application object type in the database having the one or more input values for the one or more attributes of the application object type and the input value for the missing attribute of the application object type; generating one or more objects associated with the custom virtual application in the database using at least one of the input value and the one or more input values; and automatically redirecting the client application to a web page corresponding to the new instance of the application object type, wherein the web page comprises a landing page GUI display corresponding to the custom virtual application having the input value for the missing attribute and the application platform generates the landing page GUI display using the one or more objects associated with the custom virtual application in the database.
	The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1) teaches, An intelligent automated assistant system engages with the user in an integrated, conversational manner using natural language dialog, and invokes external services when appropriate to obtain information or perform various actions. The system can be implemented using any of a number of different platforms, such as the web, email, smartphone, and the like, or any combination thereof. In one embodiment, the system is based on sets of interrelated domains and tasks, and employs additional functionally powered by external services with which the system can interact. The cited prior art on record Gagnon; Jean (US 8165886 B1) teaches, A speech processing system which exploits statistical modeling and formal logic to receive and process speech input, which may represent data to be received, such as dictation, or commands to be processed by an operating system, application or process. A command dictionary and dynamic grammars are used in processing speech input to identify, disambiguate and extract commands. The logical processing scheme ensures that putative commands are complete and unambiguous before processing. Context sensitivity may be employed to differentiate data and commands. A multi faceted graphic user interface may be provided for interaction with a user to speech enable interaction with applications and processes that do not necessarily have native support for speech input. The cited prior art on record No; Jamie (20130055201 A1) teaches, Methods and systems are provided for creating custom applications that integrate custom objects in a multi-tenant system. One exemplary method for creating a custom application involves an application server providing a graphical user interface on a client device. The graphical user interface includes a graphical user interface element for receiving an input value for an attribute of the custom application, wherein the application server generates the custom application having the attribute equal to the input value indicated by the graphical user interface element to a client device.
	Claim 1: The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1), Gagnon; Jean (US 8165886 B1) and No; Jamie (20130055201 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “provide, within the conversation region of the GUI display, a conversational prompt requesting input of the missing attribute for the custom virtual application within the GUI display at the client device”
	Claim 13: The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1), Gagnon; Jean (US 8165886 B1) and No; Jamie (20130055201 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “providing, by the server, a conversational prompt requesting input of the missing attribute for the custom virtual application within the conversation region of the GUI display at the client device”.
	Claim 35: The cited prior art on record Gruber; Thomas Robert (US 20120016678 A1), Gagnon; Jean (US 8165886 B1) and No; Jamie (20130055201 A1) do not teach or suggest in combination with the rest of the limitations in the dependent claims “providing a conversational prompt within the conversation region of the GUI display, wherein the conversational prompt requests input of the missing attribute”.
	In addition, none of the references cited, reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 13 and 35 as a whole.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached on Monday-Friday, 8:30-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ASHISH THOMAS can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164